                    Case 20-11602-BLS        Doc 12     Filed 06/19/20       Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                             Chapter 11

    FACTOM, INC.,1                                     Case No. 20-11602 (BLS)

                             Debtor.                   Obj. Deadline: July 3, 2020 at 4:00 p.m.


        APPLICATION OF DEBTOR FOR ORDER AUTHORIZING IT TO EMPLOY
        KLEIN LLC AS DELAWARE COUNSEL NUNC PRO TUNC TO JUNE 18, 2020

             The Debtor hereby moves for an order, in the form annexed hereto, authorizing it to employ

Klein LLC as Delaware counsel nunc pro tunc to June 18, 2020, pursuant to Bankruptcy Code

section 327(a).

    KLEIN LLC’S QUALIFICATIONS; PROFESSIONAL SERVICES TO BE RENDERED

             1.     The Debtor wishes to employ Klein LLC as its Delaware counsel in this chapter 11

case because of its extensive chapter 11 knowledge and experience.

                                 PROFESSIONAL COMPENSATION

             2.     The Debtor understands that Klein LLC intends to apply for allowance of

compensation on an hourly basis for professional services rendered, and to seek reimbursement of

actual and necessary expenses incurred in connection with this case and any associated adversary

proceeding or appeal.

             3.     The Debtor further understands that Klein LLC will bill at its customary hourly

rates which, with respect to the professionals expected to work on this matter are as follows:

Julia Klein—$375/hour.




1The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.
               Case 20-11602-BLS         Doc 12      Filed 06/19/20      Page 2 of 2



                          CONNECTIONS; DISINTERESTEDNESS

       4.      Klein LLC has advised the Debtor that, to the best of its knowledge, it has no

connections with the Debtor, its creditors, the United States Trustee for this District, any person

employed by the Office of the United States Trustee or any other party in interest.

       5.      Klein LLC's statement pursuant to Rule 2014(a), and disclosure of its compensation

pursuant to Rule 2016(b), are set forth in the annexed Declaration of Julia Klein.

       6.      Based on the Debtor's review of the declaration, the Debtor believes Klein LLC

does not hold or represent an interest adverse to the Debtor and is disinterested.

                                     NO PRIOR REQUEST

       7.      No prior application has been made for the relief requested herein to this Court or

to any other court.

       WHEREFORE, the Debtor requests that the Court enter the annexed proposed order and

grant such other and further relief as this Court deems just and proper.


             8 2020
Dated: June 12,                                       FACTOg        C.
                                                       ~           ~~
                                                      Paul Snow, CEO




                                                 2
